        Case 1:16-cv-09819-AKH Document 221 Filed 02/10/20 Page 1 of 1

                RASCO                                     KLOCK
                     -------ATTORNEYS-------

                     RASCO        I   KLOCK        I   PEREZ        I   N I ETO



                                                                                James Halter
                                                                                305.476.7100 (Main)
                                                                                305.476.5141 (Direct)
                                                                                305.718.0639 (Facsimile)
                                                                                jhalter@rascoklock.com
                                            February 10, 2020
BY ECF AND BY HAND
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Craig Franklin v. Stephen Waters et al.,
                       SONY Case No . 16 Civ. 9819 (AHK)

Dear Judge Hellerstein:

       We represent Plaintiff Craig Franklin. As instructed by the Court on Friday, February 7,
2020, enclosed please find, as Exhibit A, a deposition and document subpoena to Frank Rudd (an
individual residing in Connecticut) to be so ordered and, as Exhibit B, a proposed Letter of Request
pursuant to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil
or Commercial Matters, directed to the relevant authorities for the United Kingdom and for Jersey.
Due to Defendants' counsel's schedule, the subpoena to Mr. Rudd directs that the deposition occur
on March 2, 2020, rather than in February 2020.

       Thank you for your attention to this matter.


                                                             Respectfully submitted,

                                                             RASCO KLOCK PEREZ & NIETO, LLC




Enclosures

cc:    Counsel of Record (by ECF)




                       555 Fifth Avenue, 17th Fl oor, New York, NY 10017 PH : 305-476-7100
                                          WWW.RASCOKLOCK.COM
Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 1 of 8




                EXHIBIT A
        Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 2 of 8




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


CRAIG FRANKLIN,                                              Case No. 16 Civ. 9819 (AKH)

                                         Plaintiff,
                                                                 SO ORDERED DEPOSITION
                -against-                                       SUBPOENA TO FRANK RUDD

STEPHEN WATERS, COMPASS ADVISERS
GROUPLLC,COMPASSPARTNERS
ADVISORS, LLP, COMPASS PARTNERS
INTERNATIONAL, LLP, and COMPASS
PARTNERS INTERNATIONAL II, LLP ,

                                         Defendants.


To :    Mr. Frank Rudd
        111 West Hill Road
        Stamford, Connecticut
        06902

        YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify

at a deposition to be taken in this civil action .

 Place: Huseby Court Reporting                         Date and Time:
        Six Landmark Square, Suite 400                        March 2, 2020 10:00 a.m .
        Stamford, CT 06901

        The deposition will be recorded by stenographic means.

        You, or your representatives, must also bring with you to the deposition the follo wing

documents, electronically-stored information, or objects, and must permit inspection , copying,

testing, or sampling of the material:

                See attached Schedule A

        The following provisions of Fed . R. Civ . P. 45 are attached - Rule 45(c), relating to the

place of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and
        Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 3 of 8




Rule 45(e) and (g), relating to your duty to respond to this subpoena and the potential consequences

of not doing so.

       The name, address, e-mail address, and telephone number of the attorney representing

Plaintiff Craig Franklin, who issues or requests this subpoena, is:

Date: February 10, 2020

                                                      u1kk-
                                               ames Halter, Esq.
                                              Rasco Klock Perez & Nieto, LLC
                                              555 Fifth Avenue, 17th Floor
                                              New York, New York 10017
                                              jhalter@rascokl ock. com
                                              (305) 476-5141.


SOORDERED:         1/16_~2::P
~~ -
Ho.AlvinK. Hcllerstein U .S .D .J.




                                                 2
                     Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 4 of 8

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (ii) disclosing an unretained expert' s opinion or information that does
person to attend a trial , hearing, or deposition only as follows:                not describe specific occurrences in dispute and results from the expert' s
   (A) within I 00 miles of where the person resides, is employed, or             study that was not requested by a party.
regularly transacts business in person; or                                           (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides , is employed, or regularly      described in Rule 45(d)(3)(B}, the court may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
      (i) is a party or a party' s officer; or                                    conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial              (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                       (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form/or Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              !fa subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-which may include            which it is ordinarily maintained or in a reasonably usable form or forms .
lost earnings and reasonable attorney' s fees--on a party or attorney who            (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form .
 (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
  (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents , electronically stored information, or tangible things, or to          from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written obj ection to inspecting, copying, testing, or          26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises--or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
      (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim .
order must protect a person who is neither a party nor a party's officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved ; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fai ls to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permilled. To protect a person subj ect to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
      Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 5 of 8




                                         SCHEDULE A

                                         DEFINITIONS

       "Project Penguin" shall mean and refer to the series of investments closed by Compass
Partners Investments Master Fund, LP and its affiliates (including, but not limited to Compass
Partners Investments Co-Invest Fund, LP), (collectively, the "Fund")), in February 20 I 6.

        "Carried Interest" or "Carry" shall mean and refer to the portion of the profits of
Project Penguin that is consistent with the industry standard use of the term .

         "Communication" or "communicate" is used in the broadest possible sense and shall
mean the transmittal of information (including, without limitation, facts , ideas, inquiries or
otherwise), whether direct or indirect, by any means, and includes, but is not limited to,
telephone conversations, in-person meetings, video communications, message exchanges,
interviews, correspondence, which has been transmitted by any person or entity to any other
person or entity by mail, telex, telegram, email , SMS or text message, iMessages, messaging
apps (such as, without limitation, Google Chat, Google Hangouts, Skype, LINE, Bloomberg
messaging, Telegram, WhatsApp, Viber), social networking media (such as, without
limitation, Linkedln, Facebook, biogs, Twitter, Doostang, Instagram) , or other means of
transmission, as well as notes memorializing communications.

        "Concerning," in addition to its customary and usual meaning, shall mean discussing,
relating to, referring to, reflecting, mentioning, pertaining to, containing an implicit reference
to, assessing, characterizing, recording, describing, touching upon, repudiating, summarizing,
evidencing, Supporting or constituting.

        "Document" as used herein shall have the broadest reasonable meaning and includes,
but is not limited to, the original and any copies and drafts, regardless of origin or location, of
books, photographs, videos, pamphlets, articles, letters, journals, notebooks, memoranda,
spreadsheets, Microsoft Excel files, tapes, telegrams, telexes, cable reports, records, study or
studies, handwritten notes, working papers, charts, papers, graphs, indexes, data sheets, data
processing cards, video tapes, audio tapes, computer tapes, computer discs, emails, SMS or
text messages, iMessages, messaging apps (such as, without limitation , Google Chat, Google
Hangouts, Skype, LINE, Bloomberg messaging, Telegram, WhatsApp, Viber), flash drives,
USB computer attachments, social networking media postings or other information (such as,
without limitation, Linkedln, Facebook, biogs, Twitter, Doostang, Instagram), Outlook
calendars, hard copy calendars, diaries, minutes, meeting or call notes, photographed, scanned,
transcribed, punched, taped, filed or graphic matter however produced or reproduced, or any of
them , in your possession, custody or control (including, without limitation, in the possession,
custody or control of any of your attorneys or advisors), or known by you or your counsel to
exist. Drafts and non-identical copies of documents, by whatever means made, are deemed and
considered separate and distinct documents for purposes of these Requests.

       "Including" shall be construed to mean " including, but not limited to" and shall be
construed as a term of inclusion, not exclusion.



                                                 3
      Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 6 of 8




      Unless otherwise noted, the relevant time period is February 1, 2016 through the present.

                                       INSTRUCTIONS

        1.     With respect to each of the following Document Requests, You are requested to
produce all documents (which shall have the broadest reasonable meaning, including but not
limited to electronic and hard copy documents) that are known to You that can be located or
discovered by You through diligent effort on the part of Yourself, Your attorneys, agents or
representatives. If an objection is taken to any of the following Document Requests, or if a
Document Request is otherwise not answered in full, state the specific grounds for the objection
and produce documents responsive to the portion of the Document Request to which there is no
objection.

       2      The connectives "and" and "or" shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of a request all responses that might
otherwise be construed to be outside of its scope.

        3.     The masculine shall include the feminine and neuter and the plural shall include
the singular and vice versa.

        4.      In the event that any document or communication called for by these Requests
has been destroyed, that document or communication is to be identified in writing as follows:
original location whether in hard copy or otherwise, addressor or author, addressee, indicated
and blind copies, date, subject matter, number of pages, attachments, exhibits or appendices,
all persons to whom distributed, shown or explained, date of destruction, manner of destruction,
reason for destruction, person who authorized destruction and person who destroyed that
document.

        5.      If You claim any ambiguity in interpreting any Request or any definition or
instruction applicable to a Request, You may not use such a claim as a basis for refusing to
respond to the Request, but shall respond to the Request describing the limitations of Your fair
interpretation and producing the corresponding documents.

        6.      These requests call for all responsive, non-privileged information and documents
within Your possession, custody, and/or control as that phrase is defined by relevant statutory
and common law. For avoidance of doubt, such information and documents include, without
limitation, those in the actual possession of Your attorneys, accountants, work locations, cellular
carriers, the "cloud," physical or electronic storage facilities or other places from which You
could obtain them upon request.

         7.     These requests are continuing in nature so as to require prompt further and
supplemental production if You discover, receive or generate additional information between
the time of the original responses to the document requests and the time of the final hearing held
in this action.



                                                 4
        Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 7 of 8




                                        Document Requests

        1)     From May 2019 to the present, all projections of the then-current and future value

of Project Penguin ' s investments. In the case of projections identified as "low case,"

"medium/base case," and "high case" or similar designations or ranges of outcomes, produce all

documents reflecting any percentage of probability assigned to each case and the underlying

rationale for such probability.

        2)      From May 2019 to the present, all cost and/or expense summaries, as well as

documents reflecting the total values of the investments of Project Penguin, separate and distinct

from any costs and/or expenses of any other investments made by the Fund.

        3)      From May 2019 to the present, all projections of the date and/or timing and

method of sale or other exit of the investments of Project Penguin.

        4)      From February 2016 to the present, all quarterly and annual financial statements of

Project Penguin, including both audited and unaudited versions.

        5)      From February 2016 to the present, all projections of the then-current and future

value of Project Penguin's carried interest.

        6)      In native format, a spreadsheet sufficient to determine calculations of carried

interest based on the total amount invested in Project Penguin and the total amount returned by

Project Penguin.

        7)      Documents sufficient to show the Carried Interest of Project Penguin, on a

percentage basis, owned by Stephen Waters or to which he is otherwise entitled, including any

dilution or allocation to others.

        8)      Documents sufficient to show all distributions made to the limited partners of

Project Penguin, including but not limited to, refinancings of the underlying assets, the sale of

investments, and carried interest since inception.

                                                     5
           Case 1:16-cv-09819-AKH Document 221-1 Filed 02/10/20 Page 8 of 8




           9)    All drafts and final versions of financial statements of Project Penguin for the next

quarter.

           10)   All documents provided to investors at the Compass Partners Annual Investor

Meeting in May 2019.

           11)   All drafts and final versions of documents to be provided to investors at the next

Compass Partners Annual Investor Meeting, including but not limited to, any Fund outlook

reflecting any Project Penguin returns summary.

           12)   Documents sufficient to identify the limited and general partners of the entities that

have an interest in Project Penguin.

           13)   All documents describing the underlying assumptions for the valuation

methodology for each of the investments of Project Penguin including, but not limited to, any

discount or premium used for the valuation methodology and, in the case of analysis of

comparable companies or precedent transactions, all documents describing the companies and

transactions used as comparables.

           14)   The financial models (in native format) for each of the underlying investments of

Project Penguin that show the current operating performance, future projections, and exit

scenarios of the investment.

           15)   The financial model (in native format) for Project Penguin including, but not

limited to , such model showing costs, fees , distributions, and returns from each of the underlying

investments on a multiple of invested capital (Mo IC) and internal rate of return (IRR) basis to the

limited partners, general partner, and carried interest entities.




                                                    6
Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 1 of 14




                 EXHIBITB
      Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 2 of 14




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


CRAIG FRANKLIN,                                   Case No. 16 Civ. 9819 (AKH)

                               Plaintiff,         ECF Case

                -against-

STEPHEN WATERS, COMP ASS
ADVISERS GROUP LLC, COMPASS
PARTNERS ADVISORS, LLP, COMPASS
PARTNERS INTERNATIONAL, LLP, and
COMPASS PARTNERS INTERNATIONAL
II, LLP,

                               Defendants.



                                    LETTER OF REQUEST

                        Request for International Judicial Assistance
                   Pursuant to the Hague Convention of 18 March 1970 on
                The Taking of Evidence Abroad in Civil or Commercial Matters

           By the United States District Court for the Southern District of New York
                                  Hon. Alvin K. Hellerstein


TO THE SENIOR MASTER OF THE QUEEN'S BENCH DIVISION; AND

TO THE ATTORNEY GENERAL, JERSEY, CHANNEL ISLANDS:
       The United States District Court for the Southern District of New York presents its

compliments to the Senior Master of the Queen's Bench Division and the Attorney General of

Jersey and requests international judicial assistance to obtain testimony and documents from

Compass Partners Investments Master Fund LP (the "Fund"), a Jersey limited partnership

operated from 26 Mount Row, London WIK 3SQ.

       This request is made pursuant to the Hague Convention of 18 March 1970 on the Taking

of Evidence Abroad in Civil or Commercial Matters, as adopted and implemented in the United
       Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 3 of 14




States of America at 28 U.S.C. § 1781 , and in the United Kingdom and Jersey, and the Federal

Rules of Civil Procedure. The United States District Court for the Southern District of New York

is a competent court of law and equity which properly has jurisdiction over this proceeding, and

has the power to compel the attendance of witnesses and production of documents both within

and outside its jurisdiction. The Witness (as defined below) has or is likely to have knowledge

of, and documents relevant to, the subject matters specified herein.

       The testimony of the Witness and the documents produced in connection with its

testimony are intended for use at trial, and in the view of this Court, will be highly relevant to

Plaintiffs claim for an interest in a private-equity investment of the Fund. The evidence sought

in this Letter of Request goes to the heart of significant issues of fact and law that will influence

the final determination of the claim brought by Plaintiff.

       This request is made with the understanding that it will in no way require any person to

commit any offense, or to undergo a broader form of inquiry than he or she would if the

litigation were conducted in the United Kingdom. In the proper exercise of its authority, this

Court has determined that the testimony and the documents listed herein cannot be secured

except by the intervention of the United Kingdom .

                                         Letter of Request

    1. Sender

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

    2. Central Authority of the Requested State

The Senior Master
For the attention of the Foreign Process Section
Room El6
Royal Courts of Justice
Strand
LONDON WC2A 2LL
Foreignprocess@justice.gov.uk



                                                   2
        Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 4 of 14




And

Mark Temple QC
Law Officers' Department
Morier House
Halkett Place
St. Helier
Jersey
JEl lDD
law.officers@gov.je


   3. Person to whom the executed request is to be returned

The Court and representatives of the parties as indicated herein.

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

And

James Halter, Esq.
Rasco Klock Perez & Nieto, LLC
555 Fifth Avenue, 17th Floor
New York, New York 10017



    4. Specification of the date by which requesting authority requires receipt of the
       response to the Letter of Request
         By March 31 , 2020, or as soon as reasonably practicable consistent with the Authorities '

calendar.


IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE UNDERSIGNED
APPLICANT HAS THE HONOUR TO SUBMIT THE FOLLOWING REQUEST:
      5. a. Requesting judicial authority

The Honorable Alvin K . Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


                                                  3
       Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 5 of 14




        b. To the competent authority of:

The United Kingdom and Jersey

        c. Names of the case and any identifying number

Craig Franklin v. Stephen Waters, Compass Advisers Group LLC, Compass Partners Advisors,
LLP, Compass Partners International, LLP, and Compass Partners International IL LLP, Case
No. 16 Civ. 9819 (AKH)


   6. Names and addresses of the parties and their representatives

        a. Plaintiff

Craig Frankl in
c/o James Halter
Rasco Klock Perez & Nieto, LLC
555 Fifth Avenue, 17th Floor
New York, New York 10017

Representatives

James Halter, Esq.
Blaine Bartnick, Esq.
Rasco Klock Perez & Nieto, LLC
555 Fifth Avenue, 17th Floor
New York, New York 10017
jhalter@rascoklock.com
bbortnick@rascoklock.com

        b. Defendants

Mr. Stephen Waters;
Compass Advisers Group LLC; and
Compass Partners Advisors, LLP
2200 Atlantic Street
Stamford, Connecticut 06902

Rep res en ta tives

Robert Holtzman, Esq.
Kramer Levin Naftalis & Frankel LLP
1177 A venue of the Americas
New York, New York 10036
rholtzman@kramerlevin.com



                                             4
       Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 6 of 14




   7. a. Nature of the proceedings

       This is a civil action for breach of contract and other claims.

       b. Summary of the complaint

        Relevant to this request, the Court granted judgment in Plaintiffs favor and found that
Plaintiff is entitled to over five-percent of the carried interest from a series of investments made
by the Fund known as Project Penguin .

       c. Summary of defenses and counterclaims

       The Court granted judgment in Plaintiffs favor on the issue relevant to this Request so no
defenses are relevant. The Request is asserted to determine damages relevant to the judgment in
Plaintiffs favor.

   8. a. Evidence to be obtained or other judicial act to be performed

          Oral testimony from an officer, director, managing agent, or other person who consents
to testify on behalf of Compass Partners Investments Master Fund LP regarding the information
necessary to determine the projected value of the carried interest in the series of investments in
Project Penguin.

        Documents and information in the possession of Compass Partners Investments Master
Fund LP regarding the projected value of the carried interest in the series of investments in
Project Penguin.

        b. Purpose of the evidence or judicial act sought

         The evidence is sought to determine a monetary value of the carried interest to which
Plaintiff is entitled.

    9. Identify and address of any person to be examined

        An officer, director, managing agent, or other person who consents to testify (the
        " Witness") on behalf of:

        Compass Partners Investments Master Fund LP
        operated from: 26 Mount Row, London WIK 3SQ

        Registered address of: Ordnance House 31 Pier Road, St. Helier, Jersey JE4 8PW

        Anthony Marraccino has been identified to the Court as an agent with knowledge of the
        subject matters below.




                                                  5
      Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 7 of 14




  10. Questions to be put to the persons to be examined or statement of the subject-matter
      about which they are to be examined (article3(f))

        With respect to the following questions and document requests: "Project Penguin" shall

mean and refer to the series of investments closed by Compass Partners Investments Master

Fund, LP and its affiliates (including, but not limited to, the entity that receives the carried

interest portion of the investment, Compass Partners Investments Co-Invest Fund LP), in

February 2016; "Carried Interest" shall mean and refer to the portion of the profits of Project

Penguin that is consistent with the industry standard use of the term.



      Subject matter 1: Management projections of the value of Project Penguin ' s investments

   1) For each of the investments that make up Project Penguin, what is the projected total value

      of each asset on a quarterly and yearly basis?

          a. Through what period of time into the future is the Fund projecting the asset value

                of Project Penguin (e.g. , 2 years into the future, 3 years, 5 years, etc.)?

           b. What adjustments has the Fund made to the projected total value of each asset

                compared to the projections prepared in the prior year and the prior quarter?

           c. If projections are identified as " low case," "medium/base case," and "high case" or

                other similar designations identifying a range of outcomes, what probability is

                assigned to each such case or outcome and what is the underlying rationale for

                such probability?

   2) What assumptions is the Fund making to determine the projections of the value of each

       asset?

           a. What are the bases for each such assumptions (e.g., growth rates, exit multiples,

                debt paydown, margin expansion, etc.)?

   3) What is the expected return on a cash-on-cash basis of each of the investments in Project

      Penguin?




                                                    6
   Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 8 of 14




4) What is the expected gross and net return on a cash-on-cash basis of Project Penguin?

5) What is the expected return on an internal rate of return basis of each of the investments in

   Project Penguin?

6) What is the expected return on an internal rate ofreturn basis of Project Penguin?

7) For each of the investments, what metric (e.g. , Revenue, EBITDA, earnings multiple etc.)

   is the Fund applying to determine the value of each of the investments?

8) For each of the investments, what is the valuation methodology (e.g. , comparable

   companies, sum of parts, discounted cash flow, precedent transactions, liquidation value,

   etc.) being used to determine the value of each of the investments?

9) For each of the valuations, what, if any, discount or premium is applied to the calculation

   and why?



    Subject matter 2: Costs and expenses of Project Penguin ' s investments

10) What costs and expenses are attributed to Project Penguin?

11) What additional costs and expenses are expected with respect to Project Penguin during

    the remaining course of the investments?

12) What costs and expenses have already been paid or reimbursed?



    Subject matter 3: Expected date of exit of each of the investments of Project Penguin

13) When does the Fund expect to exit from each of the investments of Project Penguin?

14) How does the Fund anticipate exiting each of the investments of Project Penguin?

15) Have you had any discussions with or retained any investment banks or other advisors to

    market any of the investments for sale?

       a.   If yes, for each investment, describe the substance of the discussions with the

            banks/advisors .

        b. For each investment, what expected value and time frame have the various banks

            or other advisors provided with respect to a sale or exit?


                                               7
   Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 9 of 14




16) What, if any, formal or informal offers has the Fund received for any or all of the

   investments of Project Penguin?



   Subject matter 4: Carried interest distributions

17) What entity earns the Carried Interest in Project Penguin?

       a. How is such Carried Interest distributed?

       b. What time frame is expected for distributions of Carried Interest?

       c. For US citizens and residents, does the Fund expect that the Carried Interest

            distributions will be treated as capital gains for tax purposes?

       d. What percentage of the Carried Interest is assigned to Stephen Waters?

       e. What, if any, adjustments have been made to Stephen Waters' Carried Interest

            percentage since it was initially distributed in February 2016?

       f.   Has there been any dilution of the Carried Interest since February 2016? If so, who

            was the recipient of additional Carried Interest, who authorized the additional

            allocation, and why?

18) What portion of the Carried Interest, on a percentage basis, is owned by Stephen Waters or

   to which he is otherwise entitled?

19) What, if any, request did the Fund receive to consent to Stephen Waters assigning a

   portion of his Carried Interest in Project Penguin to Craig Franklin?

       a.   When was such a request made?

       b. What, if any, response did the Fund provide to such assignment to Craig Franklin?

       c.   What was the basis for the Fund's decision regarding assigning a portion of

            Stephen Waters' Carried Interest to Mr. Franklin?

20) What, if any, Carried Interest distributions have been made?

21) Based on the Fund's projections, what Carried Interest distributions does the Fund expect

   to make over the course of the investments?

22) When does the Fund expect to make distributions of Carried Interest?


                                               8
      Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 10 of 14




   11. Documents or other property to be inspected (article 3.g)

        1)     From May 2019 to the present, all projections of the then-current and future value

of Project Penguin's investments. In the case of projections identified as " low case,"

"medium/base case," and "high case" or similar designations or ranges of outcomes, all

documents reflecting any percentage of probability assigned to each case and the underlying

rationale for such probability.

       2)      From May 2019 to the present, all cost and/or expense summaries, as well as

documents reflecting the total values of the investments of Project Penguin, separate and distinct

from any costs and/or expenses of any other investments made by the Fund.

       3)       From May 2019 to the present, all projections of the date and/or timing and

method of sale or other exit of the investments of Project Penguin.

       4)       From February 2016 to the present, all quarterly and annual financial statements of

Project Penguin, including both audited and unaudited versions.

        5)      From February 2016 to the present, all projections of the then-current and future

value of Project Penguin' s Carried Interest.

        6)      In native format, a spreadsheet sufficient to determine calculations of Carried

Interest based on the total amount invested in Project Penguin and the total amount returned by

Project Penguin.

        7)      Documents sufficient to show the Carried Interest of Project Penguin, on a

percentage basis, owned by Stephen Waters or to which he is otherwise entitled, including any

dilution or allocation to others.

        8)      Documents sufficient to show all distributions made to the limited partners of

Project Penguin, including but not limited to, refinancings of the underlying assets, the sale of




                                                  9
      Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 11 of 14




investments, and Carried Interest since inception.

           9)    All drafts and final versions of financial statements of Project Penguin for the next

quarter.

           10)   All documents provided to investors at the Compass Partners Annual Investor

Meeting in May 2019.

           11)   All drafts and final versions of documents to be provided to investors at the next

Compass Partners Annual Investor Meeting, including but not limited to, any Fund outlook

reflecting any Project Penguin returns summary.

           12)   Documents sufficient to identify the limited and general partners of the entities that

have an interest in Project Penguin.

           13)   All documents describing the underlying assumptions for the valuation

methodology for each of the investments of Project Penguin including, but not limited to, any

discount or premium used for the valuation methodology and, in the case of analysis of

comparable companies or precedent transactions, all documents describing the companies and

transactions used as comparables.

           14)   The financial models (in native format) for each of the underlying investments of

Project Penguin that show the current operating performance, future projections, and exit

scenarios of the investment.

           15)   The financial model (in native format) for Project Penguin including, but not

limited to, such model showing costs, fees, distributions, and returns from each of the underlying

investments on a multiple of invested capital (Mo IC) and internal rate of return (IRR) basis to the

limited partners, general partner, and carried interest entities.




                                                   10
      Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 12 of 14




   12. Any requirements that the evidence be given on oath or affirmation and any special
       form to be used (article 3(h))
       The testimony shall be transcribed and given under oath.

   13. Special methods or procedures to be followed (e.g., oral or in writing, verbatim,
       transcript or summary, cross-examination, etc.) (articles 3,1 and 9)
        This Court respectfully requests that the Witness be summoned by the executing court to

appear in court to be heard on a date mutually agreed upon by the deponent and the parties or at

a time and/or place to be determined by you.

        This Court respectfully requests that the executing authority commission permit counsel

for Plaintiff, as a private examiner, to ask questions about the subject matters identified in section

10 and the documents described in section 11. The Court further requests that the judge presiding

over the questioning of the Witness permit representatives of the parties listed above in Section 6

to attend and ask follow-up questions and cross-examine the Witness at the culmination of the

initial examination, as may be warranted by the answers given during the initial examination.

        The Court further requests that the testimony be recorded on videotape, and that a court

reporter be permitted to attend the deposition and create a verbatim written transcript of the

proceedings.

        This Court further requests that the Witness be directed to produce the documents

identified herein not later than two weeks before the date of the examination.

        This Court further requests that all books, papers, and other documents or articles that the

witness identifies at the oral examination be marked as exhibits and attested.

        The Court respectfully requests that you return all such materials under cover duly sealed

and addressed to the Honorable Alvin K. Hellerstein, United States District Judge, Southern

District ofNew York, 500 Pearl Street, New York, New York 10007, USA.

        In the event that the evidence cannot be taken in the manner requested, the Court

requests that the evidence by taken in accordance with the directions of the presiding Judge,

taking into consideration the Federal Rules of Civil Procedure.




                                                  11
      Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 13 of 14




   14. Request for notification of the time and place for the execution of the Request and
       identity and address of any person to be notified (article 7)
       Please notify the following counsel regarding the time and place for the execution of the

Request:

James Halter, Esq.
Blaine Bartnick, Esq.
Rasco Klock Perez & Nieto, LLC
555 Fifth Avenue, 17th Floor
New York, New York 10017
jhalter@rascoklock.com
bbortnick@rascoklock.com
Tel : + l (305) 476-5141

Robert Holtzman, Esq.
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
rholtzman@kramerlevin.com


   15. Request for attendance or participation of judicial personnel of the requesting
       authority at the execution of the Letter of Request (article 8)
       No attendance of judicial personnel is requested. Although pursuant to the Federal Rule

of Civil Procedure of the United States, depositions may be taken and documents may be

requested and produced without involvement of judicial personnel , it is accepted that the

authority may appoint such judicial personnel as may be appropriate.

   16. Request for expeditious execution of the Letter of Request

       Plaintiff asserts other claims that cannot be resolved until the matters addressed herein

are resolved. Thus, this Court respectfully requests that the Letter of Request will be executed

by March 31, 2020 or as soon thereafter as possible.

    17. Specification of privilege or duty to refuse to give evidence under the law of the
        State of origin (article 11, b)
       Plaintiff does not believe that the Witness benefits from any privilege or duty to

refuse to give the requested evidence and does not endorse the assertion of any such privilege

or duty.



                                                 12
      Case 1:16-cv-09819-AKH Document 221-2 Filed 02/10/20 Page 14 of 14




   18. Fees and Costs

       The fees and costs incurred which are reimbursable under the second paragraph of article

14 or under article 26 of the Convention will be borne by Plaintiff. Plaintiffs payment of such

fees and costs is without prejudice to their making a subsequent request to be reimbursed for

these costs by other parties in this action or as assigned by the Court.

                                            Conclusion

       In the spirit of comity and reciprocity, this Court hereby requests international judicial

assistance in the form of this Letter of Request to obtain the oral examination, under oath, of the

Witness of the subject matters and questions listed above and of the documents described above.

This Court expresses its sincere willingness to provide similar assistance to the United Kingdom

and Jersey if future circumstances should require.

DATED:

   r.J.. ,,,'h      l.()
                                                 By




                                                  13
